
	
		II
		110th CONGRESS
		1st Session
		S. 2270
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2007
			Ms. Stabenow (for
			 herself and Mr. Cochran) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To include health centers in the list of entities
		  eligible for mortgage insurance under the National Housing
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Community Health Center Capital Investment Act.
		2.Amendments to the
			 National Housing Act
			(a)Insurance of
			 MortgagesSection 1101(b) of the National Housing Act (12 U.S.C. 1749aaa(b)) is
			 amended in the first sentence, by inserting , a health center,
			 after a group practice unit or organization.
			(b)Definition of
			 Health CenterSection 1106 of the National Housing Act (12 U.S.C. 1749aaa–5) is
			 amended—
				(1)in paragraph
			 (2)—
					(A)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and by moving
			 the margins accordingly;
					(B)by inserting
			 (A) after (2);
					(C)by striking
			 means an adequately and inserting the following: “means—
						
							(i)an
				adequately
							;
					(D)by striking
			 of physicians. and inserting the following: “of physicians;
			 or
						
							(ii)a health
				center.
							;
				and
					(E)by inserting
			 (B) before As used in; and
					(2)by adding at the
			 end the following:
					
						(10)The term
				health center has the meaning given the term
				Federally-qualified health center in section 1905(l)(2)(B) of the
				Social Security Act (42 U.S.C.
				1396d(l)(2)(B)).
						.
				
